On Petition for Rehearing.
The petition for a rehearing presents no points not considered by the court when its opinion was written February 7, 1935. The petition states that our ruling is contrary to the law set forth in the case of United States v. Chambers, 291 U. S. 217, 54 S. Ct. 434, 436, 78 L. Ed. 763, 89 A. L. R. 1510, and is in violation of section 12 of Revised Statutes (1 USCA § 28), which provides: “Whenever an Act is repealed, which repealed a former Act, such former Act shall not thereby be revived, unless it shall be expressly so provided.”
The Chambers Case is the authority for the proposition that the National Prohibition Act (27 USCA § 1 et seq.) was not repealed by an act of Congress but was rendered inoperative, so far as authority to enact its provisions was derived from the Eighteenth Amendment, by the repeal, not by the Congress but by the people, of that Amendment. It was then held: “That in such a case the statutory provision relating to the repeal of statutes by the Congress has no application.”
In that case the government sought to apply Revised Statutes, § 13 (1 USCA § 29).
The power of Congress to enact Rev. St. § 3296, as amended (26 USCA § 404), was in no wise dependent upon the Eighteenth Amendment. Certain of the revenue statutes were repealed by the National Prohibition Act, but the revenue statutes were reenacted by the Willis-Campbell Act § 5 (27 USCA § 3). Congress had the power to enact the statutes independent of the power conferred by the Eighteenth Amendment; hence the repeal of the Eighteenth Amendment did not withdraw the power from Congress and did not repeal the revenue statutes then in force. The petition for rehearing is denied.
Rehearing denied.